DETAILED ACTION
This action is in response to Applicant’s submission dated December 13, 2021; in which Applicant elected the invention of Group I in addition to the species Example 143 for search purposes only, both without traverse.  Once this species was not found in the art, the full scope of the elected invention was searched in the art. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated September 20, 2021; July 9, 2020; and March 11, 2020 are made of record.


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 5, 9-10, 14-15, 19-25, 27, and 31 are examined.  Claims 30, 37-38, 42-43, 50-51, 55, 57-58, 60, 63, 68, 76-77, 80, 84, 87, 91, 94, 98, 101, and 112-113, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i) 	Claims 27 does not further limit claim 1 since intended uses in such claims are not normally given any material weight.  Note In re Tuominen, 213 USPQ 89 and MPEP 2111.02.  As such, it is superfluous and should be cancelled.  Tuominen states the following at page 89: "The composition is the same no matter what its intended use is."  This is a clear statement of how such claims should be interpreted regardless of any statute that might be applied.  This intended use provides no additional structural limitation but is only a label.  As MPEP 2111.02 states, "reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference."  None is seen in the present claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 19, 21-22, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittingham, et al., US 2012/0202690, which teaches the preparation of 7H-pyrrolo[2,3-d]pyrimidine and 1H-pyrrolo[3,2-c]pyridine derivatives as herbicidal compounds.  Specifically, the reference teaches the compounds: 
    PNG
    media_image1.png
    180
    350
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    271
    363
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    179
    364
    media_image3.png
    Greyscale
, 1 is substituted alkyl, R3 is substituted phenyl, X1 and X2 are both CR2 one being alkyl (methyl) and the other hydrogen, R5 is halo (chloro) or methoxy, R5’ is hydrogen or methoxy, R6 and R7 are both hydrogen, X11 is CH, and X12 is CH.  


Claim Objections
	Claims 2, 10, 14-15, 20, and 23-25 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932